         Case 1:19-cr-00366-LGS Document 20 Filed 07/09/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     July 9, 2019


BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

         Re:    United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

       The Government writes, with the consent of defense counsel, to respectfully request the
exclusion of time under the Speedy Trial Act until August 26, 2019, the current deadline for the
Government to complete its production of discovery.

       The Government respectfully requests that time be excluded in the interests of justice
pursuant to 18 U.S.C. § 3161(h)(7)(A) in order to allow the Government to continue making
discovery productions, 1 and to allow the defense to review the Government’s discovery
productions and evaluate potential motions. 2 This Court, by order dated May 29, 2019 (Dkt. 11),
previously excluded time until July 11, 2019, which was then set as a conference date. 3

       The parties anticipate that on or before August 26, 2019, they will be in a position to
propose to the Court their positions on a schedule for further proceedings in this case and
availability for trial.




1
    The Government has to date produced in excess of 314,000 pages of discovery.
2
  The time for the defendant to file promotion letters in advance of any motion directed at the
sufficiency of the indictment has already elapsed, see Dkt. 19, but no schedule has yet been set for
the filing of other motions.
3
 Prior to this exclusion, the Magistrate Judge Debra Freeman had excluded time from May 23,
2019 past May 29, 2019.
  Case 1:19-cr-00366-LGS Document 20 Filed 07/09/19 Page 2 of 2
                                                                           Page 2


We thank you for your consideration of this request.

                                     Respectfully submitted,

                                     AUDREY STRAUSS
                                     Attorney for the United States
                                     Acting Under Authority Conferred by
                                     28 U.S.C. § 515

                                 by: /s/ Paul M. Monteleoni
                                     Paul M. Monteleoni
                                     Douglas S. Zolkind
                                     Benet J. Kearney
                                     Assistant United States Attorneys
                                     (212) 637-2219/2415/2260
